In an action to recover damages for negligence, the defendant, Martin Elias Realty appeals, as limited by its brief, from (1) an order of the Supreme Court, Nassau County (Morrison, J.), dated November 29, 1990, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it, and all cross claims, and (2) so much of an order of the same court dated February 8, 1991, as upon granting reargument adhered to its prior determination.
*636Ordered that the appeal from the order dated November 29, 1990, is dismissed, without costs or disbursements, as that order was superseded by the order dated February 8, 1991, made upon reargument; and it is further,
Ordered that the order dated February 8, 1991, is affirmed insofar as appealed from, without costs or disbursements.
Upon review of the record, we conclude that there exist triable issues of fact which preclude the granting of summary judgment to the defendant Martin Elias Realty. Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.